Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
Claims 1-20 are currently pending. 
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 and 10/19/2022 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is directed to a computer program product comprising a computer readable medium, comprising instructions that, when executed, configure processing circuitry of a computing system to…..”. Given its broadest reasonable interpretation, the term “a computer readable medium” would typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-18 of U.S. Patent No. 11,329,897 B2, to Kumar et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penno et al. (US 10,116,533 B1) in view of Gage (US 2017/0237656 A1) and further in view of Seetharaman et al. (US 2019/0306051 A1). 

Regarding claim 11, Penno discloses A method comprising: receiving, by a computing system comprising a plurality of service nodes (Figs. 1-2 disclose service function chain architecture overview 100 includes a service chaining orchestrator (SCO) 102 that provides control plane and policy plane information for nodes in the service function chain.  The SCO may include controller 110 for facilitating the service function chaining. Col. 2, lines 60-65 disclose service Function Chains (SFC) can be used to ensure an ordered set of Service Functions (SF) to be applied to packets and/or frames of a traffic flow.  SFC provides a method for deploying SFs in a way that enables dynamic ordering and topological independence of those SFs.  A service function chain can define an ordered set of service functions that is applied to packets and/or frames of a traffic flow, where the ordered set of service functions is selected as a result of classification. Figs. 7b-7c disclose the mechanism of plurality of service nodes),
a packet associated with a service chain representing a series of services to be performed on the packet (Col. 4, lines 40-59 disclose packets themselves are transmitted to and from specific places in the network, visiting a specific sequence of SFFs and SFs. The service classification function 134 can process a packet of a traffic flow and determine that the packet requires servicing and correspondingly which service path to follow to apply the appropriate service.  The determination can be performed based on policies and/or other rules stored in memory 124.  Once the determination of the service path is made by the processor 122 using service function information 128 and policies 132 and other rules, service header encapsulator 138 generates an appropriate packet service header having identification information for the service path and adds the packet service header to the packet.  The service header encapsulator 138 can also use application identification information 126 and add application identifiers to the packet service header.  In some embodiments, the metadata augmentation function 136 can use information from Service Chaining Orchestrator (SCO) 102 to identify application identification information for the packet and add the application identifiers 126 to the packet service header (See Col. 5, lines 1-16). Further Fig. 3, Col. 8, lines 1-30 discloses the mechanism of series of services to be performed on the packet by one or more of the plurality of service nodes).
Penno does not disclose identifying, by the computing system, a performance constraint associated with the service chain; determining, by the computing system, an expected impact that performance of a service function will have on satisfying the performance constraint, wherein the service function is one of the series of services to be performed on the packet; and modifying the packet, by the computing system, to reflect the expected impact that performance of the service function will have on satisfying the performance constraint.
In an analogous art, Gage discloses  identifying, by the computing system, a performance constraint associated with the service chain (Figs. 3A-3B disclose the service path descriptor may be indicative of a service function path to be followed by the packet.  The method further includes processing 320 the packet according to a service function hosted by the apparatus.  The packet may be processed to implement a service function such as but not necessarily limited to (performance constraints associated with the service chain=: a firewall; a malware detector; an intrusion detector; a traffic policing, marking and/or shaping function; a load balancer; a protocol enhancement proxy; a data compressor; an HTTP proxy; a network cache; a deep packet inspection function; a mobility anchor; a network address translator; a VPN gateway; an accounting function; a statistical analyser; a performance monitor; and a lawful intercept function); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gage to the system of Penno to provide a method for forwarding a packet along a service function path (e.g. inside a packet data network).  
The method includes, by a network node device: receiving the packet having a header which includes a destination address field. Thus invention pertains to the field of packet-based data communications and in particular to a method and apparatus for service function forwarding in a service domain (Abstract, Gage). 
The combination of Penno and Gage don’t disclose the mechanism of determining, by the computing system, an expected impact that performance of a service function will have on satisfying the performance constraint, wherein the service function is one of the series of services to be performed on the packet. modifying the packet, by the computing system, to reflect the expected impact that performance of the service function will have on satisfying the performance constraint.
In an analogous art, Seetharaman discloses determining, by the computing system, an expected impact that performance of a service function will have on satisfying the performance constraint, wherein the service function is one of the series of services to be performed on the packet
 (Paragraphs 0075-0076, Figs. 3-5, At step 304, for each of the one or more proposed modification made to the target SFP, the network device determines one or more associated SFPs impacted by an associated proposed modification.  The one or more associated SFPs include one or more common service function with the target SFP.  In an embodiment, the SFP determination module 210 triggers the SFP impact assessment module 214 to analyze the impact of the one more proposed changes to the target SFP on the one or more associated SFPs. At step 306, the network device determines one or more impacts on each of the one or more associated SFPs impacted by an associated proposed modification from the one or more proposed modifications.  An impact from the one or more impacts on an associated SFP is determined based on one or more of load and congestion level on the associated SFP during a past predefined time duration and average traffic and traffic spikes coming from the target SFP. Paragraphs 0078-0083); modifying the packet to reflect the expected impact that performance of the service function will have on satisfying the service chain performance constraints (Paragraphs 0056, 0058, 0081, 0099 disclose the mechanism of the SFP QoS improvement estimator module 212 continues to monitor the SFC performance for a pre-defined duration after the optimization of the SFP has been done to assess whether the optimization has been effective.  Also, the SFP QoS improvement estimator module 212 monitors SFP performance parameters for a pre-defined duration when instructed by the SFP determination module 210 for a specific SFP, and compares them against pre-defined SFP thresholds.  The SFP performance parameters includes pre-configured inputs such as (monitoring) change in latency, QoS, congestion and network resource usage.  The pre-defined SFP thresholds may include average values over a pre-defined time window trends/patterns, upper and/or lower threshold values, etc). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seetharaman to the modified system of Penno and Gage to provide method and system for optimizing service function paths associated with common service functions (Abstract, Seetharaman). 

Regarding claim 1, claim 1 comprises substantially similar limitations as claimed above in claim 11 (disclosed by Penno, Gage and Seetharaman), claimed as a computing system comprising processing circuitry to perform the steps of claim 11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seetharaman to the modified system of Penno and Gage to provide method and system for optimizing service function paths associated with common service functions (Abstract, Seetharaman). 

Regarding claim 20, claim 20 comprises substantially similar limitations as claimed above in claim 11 (disclosed by Penno, Gage and Seetharaman), claimed as a computer-readable storage medium is disclosed (Paragraph 0022, Seetharaman). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seetharaman to the modified system of Penno and Gage to provide method and system for optimizing service function paths associated with common service functions (Abstract, Seetharaman). 


Regarding claims 9 and 18, Penno discloses wherein modifying the packet includes: modifying a network service header included within the packet (Col. 10, lines 40-53 discloses the service functions(s) 906 and service header processor 906 can be provided by processor 902 when processor 902 executes the instructions stored in memory 904.  Service header processor 908 can extract the NSH, and in some cases, update the NSH as needed.  For instance, the service header processor 908 can decrement the service index if a service index=0 is used to indicate that a packet is to be dropped by the service node. The service header processor provide by the service node can update context header fields if new or updated context is available). 
Regarding claims 10 and 19, The combination of Penno and Gage don’t disclose the mechanism of claims 10 and 19. Seetharaman discloses wherein the service chain performance constraints involve one or more of: round-trip time, jitter, or packet loss (Paragraphs 0065-0068 discloses the SFP QoS/KPI estimation module 226 estimates QoS for the SFP taking into account the inputs received from a network data source interface module (not shown in FIG. 2) on the network conditions and SFs' KPIs, such as, latency, packet loss, etc, SFP QoS requirements, and historical data of QoS trends.  The SFP QoS/KPI estimation module 226 also estimates throughput, good-put, packet drops, bit/packet errors, jitter, etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seetharaman to the modified system of Penno and Gage to provide method and system for optimizing service function paths associated with common service functions (Abstract, Seetharaman).

Regarding claims 2 and 12, Penno do not disclose the mechanism of claims 2 and 12. Gage discloses   identify, based on the service chain performance constraint, a service node to perform the service function on the packet; and enable the service node to perform the service function on the packet. (Fig. 3B discloses processing of a packet can include one or more of: inspection of the packet, discarding the packet (e.g. after inspection), performing an ancillary function based on inspection (e.g. updating a counter), modifying, replacing, or removing elements (e.g. fields in the packet or portions of the payload) within the packet, and adding elements to the packet.  AN example of an element is a tracking object embedded in an HTML page or an HTTP header.  Processing and forwarding of the packet includes replacing/changing 370 the address value in the destination address field in the header to indicate a next service function in the service function path which is to receive the packet.  In some embodiments, processing and forwarding of the packet includes forwarding 375 the packet along the service function path and/or towards the next service function).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gage to the system of Penno to provide a method for forwarding a packet along a service function path (e.g. inside a packet data network).  
The method includes, by a network node device: receiving the packet having a header which includes a destination address field. Thus invention pertains to the field of packet-based data communications and in particular to a method and apparatus for service function forwarding in a service domain (Abstract, Gage). 

Regarding claim 8, Penno discloses wherein the plurality of service nodes are located across a plurality of data centers (Col. 2, lines 1-10 and Col. 6, lines 45-50 disclose two SFPs associated with a given SFC, where one SFP says essentially that any order of SFF and SF may be used as long as it is within data center, and where the second SFP allows the same latitude, but only within data center 2). 

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WU (US 2016/0381175 A1) discloses a method and apparatus for controlling a service chain of a service flow.  The method includes: receiving a service processing customization request message sent by a content provider server/service provider server; generating, according to a service processing customization condition carried in the service processing customization request message, service chain information of a service flow corresponding to the content provider server/service provider server; and constructing, based on the service chain information, service chain control information corresponding to a service chain, so that a controller acquires the service chain control information and sends flow forwarding policy information corresponding to the service chain to a switch based on the service chain control information, so that the switch processes, according to the flow forwarding policy information, a received service flow (See Fig.s 2-3 and 5). 
Guan et al. (US 2016/0134472 A1) discloses a method for configuring a service node, a service node pool registrar, and a system are provided.  The service node pool registrar receives a service node query request sent by a management configuration device, where the service node query request includes a service requirement, where the service requirement is from a user or caused by a network change; the service node pool registrar searches a service node database to obtain service node information that matches the service node query request and sends the matching service node 
information to the management configuration device, so that the management configuration device performs network and service configuration on the matching service node according to obtained network topology information and the matching service node information (Figs. 4-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413